Citation Nr: 0700613	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  99-03 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a higher disability rating for service-
connected cervical spine disability with chronic strain, 
currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to July 
1995.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in February 2001, April 2004, and January 2006 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  The veteran testified at a personal 
hearing before the RO in February 1999.

The July 1997 rating decision granted service connection for 
mild degenerative changes, C3-4, C5-6 (hereinafter "cervical 
spine disability"), assigning a noncompensable disability 
rating, effective August 1, 1995.  A June 2003 rating 
decision assigned a 10 percent disability rating, effective 
August 1, 1995.  Although an increased rating was granted, 
the issue remains in appellate status, as the maximum 
schedular rating has not been assigned.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The issue on appeal has previously been referenced as mild 
degenerative changes, C3-4, C5-6.  As will be discussed in 
more detail below, a March 2001 VA examiner specifically 
opined that it was incorrect to state that the veteran had 
mild degenerative changes at C3-4 and C5-6.  Thus, the issue 
has been rephrased as cervical spine disability with chronic 
strain.

In July and August 2006, additional argument and evidence was 
received by VA through the office of a Member of Congress.  
The newly received evidence is not pertinent to the issue on 
appeal.  However, review of these documents suggests that the 
veteran may be advancing additional claims or requesting that 
certain prior claims be reopened.  This matter is referred to 
the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected cervical spine disability 
with chronic strain is productive of nor more than moderate 
limitation of motion; forward flexion of the cervical spine 
is greater than 15 degrees, there is no ankylosis or muscle 
spasm or guarding to result in an abnormal gait or abnormal 
spinal contour, and no evidence of incapacitating episodes 
having a total duration of at least 4 weeks during the past 
12 months.


CONCLUSION OF LAW

The criteria for entitlement to a rating of 20 percent (but 
no higher) for cervical spine disability with chronic strain 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5293 (effective 
through September 22, 2002), Diagnostic Codes 5285 - 5295 
(effective through September 25, 2003), Diagnostic Code 5293 
(effective from September 23, 2002 and reclassified to 5243 
effective September 26, 2003), Diagnostic Codes 5235 - 5243 
(effective September 26, 2003, including reclassification of 
Diagnostic codes 5285 - 5295).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's appeal stems from a 
June 1998 rating decision, issued prior to enactment of the 
VCAA.  In January 2002, September 2003, April 2004, and 
November 2004, VCAA letters were issued to the veteran 
regarding the issue on appeal.  Collectively, the VCAA 
letters notified the veteran of what information and evidence 
is needed to substantiate her claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
initially remanded in February 2001 to provide the veteran 
with VCAA notice and ensure compliance with the VCAA 
provisions.  The matter was remanded again in April 2004 and 
January 2006 for further development, to include AOJ 
consideration of new evidence submitted by the veteran.  The 
veteran has been issued several VCAA letters as outlined.  
The contents of these notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

In March 2006, the veteran was provided with the type of 
information and evidence necessary to establish an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Despite initial inadequate notice provided, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As will be discussed 
in more detail below, the Board has determined that the 
veteran is entitled to a higher rating for cervical spine 
disability.  Therefore, any notice deficiency constitutes 
harmless error (see Bernard, supra), as section 5103(a) 
notice provisions have been satisfied, and if the veteran so 
chooses, she will have an opportunity to initiate the 
appellate process again should she disagree with the 
effective date assigned to the award.  Then, more detailed 
obligations arise, the requirements of which are set forth in 
sections 7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service VA and private treatment records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that further examinations are not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.



Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its May 2005 supplemental statement of the case.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5290, a rating of 10 percent is 
warranted for slight limitation of motion of the cervical 
spine and a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine and a 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

In October 1995, the veteran underwent a VA examination.  She 
complained of musculoskeletal pain and joint discomfort since 
the early 1970s, and lasting into the 1980s, as well as at 
the time of the examination.  She reported that it began with 
her back, specifically pain in the upper mid back region 
which later extended to the right shoulder.  She denied any 
trauma but noted that she had to do vigorous physical 
exercises while in the military.  She reported controlling 
the pain with Motrin most of the time.  She also reported 
some mild tingling and numbness over the right shoulder and 
right arm whenever there was significant activity.  She has 
had a variety of CT scans and films of her upper back and 
right shoulder without significant findings other than slight 
scoliosis.  On physical examination, the spine was palpated 
without pain.  She was able to flex her back approximately 45 
degrees, extend the back approximately 10 degrees.  There 
were no specific findings related to the cervical spine.

In April 1998, the veteran underwent another VA examination.  
The veteran complained of constant pain in the mid-thoracic 
region 95 percent of the time.  She complained of some 
radiation up to her cervical spine and an occasional 
paresthesias in the tips of her fingers, mainly in the median 
nerve distribution.  The paresthesias happens probably once 
every two months and lasts for two days and resolves on its 
own.  She has mild weakness of the right upper extremity, no 
left upper extremity weakness, no incoordination, and no 
fatigue.  The pain in her back increases with long periods of 
driving or sitting, or any exertional activities.  She is 
unable to lift heavy objects and was unable to say how much 
she could lift.  To the best of her ability she says she can 
lift approximately 20 pounds without difficulty.  She 
complained of night pain after a long, tough day.  She denied 
any medical treatment.  She denied any radicular symptoms to 
her legs.  She denied any trauma or the use of a brace.  She 
denied any significant low back pain, it was mainly in the 
thoracic and cervical region.  She denied any low extremity 
weakness, fatigue, or incoordination.  

On physical examination, she ambulated without difficulty, 
with a non-antalgic gait and was able to walk on her toes and 
heels.  She had a mild increased kyphotic degree of the 
superior aspect of the T-spine.  Otherwise there were no 
step-offs, no scoliosis in the cervical or thoracic regions.  
The cervical region had flexion to 45 degrees, extension to 
35 degrees, lateral bends to the left 10 degrees, and to the 
right 20 degrees, rotation to the left 30 degrees, and 
rotation to the right 45 degrees.  There was some tightness 
in her neck as she went in the left direction.  On 
examination of the upper extremities, she had 5/5 strength 
with 3 plus reflexes which were equal on both sides.  There 
was a negative Spurling's test.  She had some positive 
compression test at the right wrist, negative Tinel's, a 
positive Phalen's.  Her two-point discrimination in both 
hands was less than 5 millimeters.  There were no signs of 
any upper motor lesions.  The examiner's assessment was 
cervical back pain with decreased range of motion in the 
cervical region.  She gave a history of having some 
paresthesias in the right upper extremity, lasting 
approximately two days once or twice a month.  The examiner 
opined that this likely could be secondary to a mild nerve 
compression secondary to degenerative changes, or she has 
mild carpal tunnel syndrome on the right.  An x-ray of the 
cervical spine was within normal limits.

In March 2001, the veteran underwent another VA examination.  
With regard to the neck, she complained that it "hurts" 
probably at least half of the month, which often goes to the 
right shoulder.  The veteran specifically pointed to her 
right upper scapular region.  Motion was slightly limited, 
but there was no radiating upper extremity pain or 
paresthesias right or left.  With respect to weakness and 
fatigability she stated yes and related this to pain.  She 
denied incoordination.  Weakness and fatigability was present 
on normal and repeated use.  On physical examination of the 
cervical spine, there was no muscle spasm.  There was slight 
tenderness on the right and left base of trapezius muscular 
region.  Grip was normal in both hands.  Capillary 
circulation fingers of both hands was normal.  Deep tendon 
reflexes were 2+ and bilaterally symmetric.  Range of motion 
of the cervical spine was flexion to 50 degrees; extension to 
65 degrees, right lateral rotation 80 degrees; left lateral 
rotation 45 degrees; right lateral flexion 40 degrees; left 
lateral flexion 30 degrees.  There was some complaint of pain 
at the terminal degrees of motion.  The examiner's impression 
was cervical spine with chronic strain.  There were no 
degenerative changes on x-ray and it was incorrect to state 
that she had mild degenerative changes at C3-4 and C5-6.  
With respect to the factors, functional impairment was rated 
as mild, with loss in degrees range of motion of flexion 15 
degrees, left lateral rotation 30 degrees, right lateral 
flexion 5 degrees.  

In January 2003, the veteran underwent another VA 
examination.  With regard to the neck, she complained that it 
"hurts" about once a week.  Motion was decreased.  There 
was no radiating upper extremity pain or paresthesia right or 
left.  She reported occasional headache pointing to occiput.  
She denied any flare-ups.  On physical examination of the 
cervical spine, manual muscle strength testing major muscle 
groups was 5/5 and no fatigue.  Grip was normal in the hands.  
Circulation fingers in both hands was normal, and there was 
no muscle spasm or tenderness to palpation.  Deep tendon 
reflexes in the biceps were 2 plus bilateral, triceps 1 plus 
bilateral.  Range of motion was flexion 40 degrees; extension 
40 degrees; right and left lateral rotation 45 degrees; right 
lateral flexion 25 degrees; left lateral flexion 30 degrees.  
She did not complain of pain.  The examiner's impression was 
cervical spine with chronic strain.  With respect to the 
factors, functional impairment was rated as between mild and 
moderate, with loss in degrees of motion flexion and 
extension 20 degrees each, right and left lateral rotation 10 
to 15 degrees each, right and left lateral flexion 10 degrees 
each.

The RO initially rated the veteran's disability under 
Diagnostic Code 5290, pertaining to limitation of motion of 
the cervical spine.  Under the revised criteria for rating 
the spine, the disability was rated under Diagnostic Code 
5237, cervical strain.  

In consideration of both the old and new criteria for the 
spine, the Board finds that the objective findings of record 
support a 20 percent disability rating.  Specifically, 
although on initial examination in April 1998 flexion was 
normal, extension, lateral flexion, and rotation showed 
limitation of range of motion.  Moreover, on examination in 
March 2001, flexion was to 50 degrees, however, in 
consideration of functional impairment was reduced by 15 
degrees.  Additionally, lateral flexion testing showed 
limitation of motion and was further limited due to 
functional impairment.  On examination in January 2003, 
flexion was to 40 degrees, however, the examiner specifically 
opined that both flexion and extension were reduced by 20 
degrees each due to functional impairment.  Functional 
impairment was rated as between mild and moderate.  In light 
of such objective findings, the Board finds that the veteran 
is entitled to a 20 percent disability rating under the old 
rating criteria for limitation of motion of the cervical 
spine, Diagnostic Code 5290.  

Although it is arguable that the January 2003 examination 
showed an increase in the severity of her cervical spine 
disability as of that time, the fluctuations in her cervical 
spine severity demonstrated by the previous objective 
findings of record of limitation of motion, reports of pain, 
and objective findings of functional loss, when considered in 
view of the reasonable doubt provisions of 38 U.S.C.A. 
§ 5107(b), leads the Board to conclude that the 20 percent 
rating should be effective during the entire period 
contemplated by this appeal; that is, from August 1, 1995.  
Fenderson, supra.  

The Board finds that a 30 percent disability rating is not 
warranted under Diagnostic Code 5290, as objective findings 
are not indicative of severe limitation of motion under the 
rating criteria, and the veteran's disability has never been 
described as such.  

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, the 20 percent disability 
rating is also warranted based on objective findings of 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, in consideration of 
functional loss.  The Board finds, however, that a disability 
rating in excess of 20 percent is not warranted.  Taking into 
consideration the objective findings of the examinations, the 
Board finds that the 20 percent disability rating adequately 
compensates the veteran for limitation of motion.  The 
objective findings do not reflect a diagnosis of ankylosis, 
nor do the objective findings reflect forward flexion of the 
cervical spine 15 degrees or less.  As such, based on these 
objective findings, the veteran's disability does not meet 
the criteria for a disability rating in excess of 20 percent.

With regard to rating the veteran's cervical spine disability 
under the criteria for intervertebral disc syndrome, in 
effect until September 22, 2002, the veteran has specifically 
denied any radiating pain, and there have been no findings of 
radiculopathy or intervertebral disc syndrome.  Thus, a 
separate rating for neurological impairment would not be 
appropriate.  Moreover, there is no indication that the 
veteran has had severe or recurring attacks with intermittent 
relief.  

With regard to the criteria in effect from September 23, 
2002, for the intervertebral disc syndrome, the examination 
reports do not reflect reports of incapacitating episodes 
having a total duration of four to six weeks.  At the January 
2003 VA examination, the veteran specifically denied any 
flare-ups, and the evidence of record does not contain any 
subjective complaints of incapacitating episodes.  As such, a 
disability rating in excess of 20 percent is not warranted 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes.  

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  It is not disputed that the veteran 
has functional loss, weakness, fatigue, and pain on motion, 
as outlined in the March 2001 VA examination, but the Board 
finds that the 20 percent disability rating adequately 
compensates her for such complaints in this case.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected cervical spine disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  There is no evidence of record showing 
that the veteran has been frequently hospitalized due to her 
cervical spine disability.  Accordingly, the Board finds that 
the impairment resulting from the veteran's spine disorder is 
appropriately compensated by the currently assigned schedular 
rating and that 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating of 20 percent is warranted 
for the veteran's service-connected cervical spine disability 
with chronic strain, effective August 1, 1995.  Accordingly, 
the benefit sought on appeal is granted to that extent.


ORDER

Entitlement to a 20 percent disability rating for cervical 
spine disability with chronic strain is warranted, effective 
from August 1, 1995.  The appeal is granted to this extent.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


